DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims Status
Claims 1-5, 7-12, 16-19 and 21-22 are pending in the application.
Claims 6,13-15 and 20 have been cancelled.
Claim 22 is new claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The specification of the application does not clearly define or covers “computer readable medium” only non-transitory tangible media. Therefore, the broadest reasonable interpretation to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of a computer readable medium.  A signal or carrier wave is a form of energy, in the absence of any physical structure of tangible material and is thus non-statuary under current office policy.
Because the full scope of the claims as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory. The examiner suggests amending the claims to include the computer readable medium, by adding the limitation “non-transitory” or replace media by “device” or “memory” to the claim, while at the same time excluding the intangible media such as signals, carrier waves, etc. Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0137507 A1 to Jayachandran et al in view of US 2020/0244472 A1 to DINKELAKER et al, and further in view of US 2016/0071199 A1 to TEKSLER.
As to claim 1, Jayachandran discloses a  computer readable storage medium in a content distribution management system configured to store command that when executed cause one or more processors to perform content distribution using blockchain technology, including (see fig.1 &4; page.2,¶0017,¶0024,¶0026), comprising: generating a purchase transaction in response to a content purchase request signal from a user terminal (see fig.2,page.2,¶0019); broadcasting the generated purchase transaction(see fig.2, el.218,222; page.2,¶0019); verifying the collected usage transactions(see fig.2, el.234; page.2,¶0019); and generating blocks corresponding to the verified usage transactions(see fig.2, el.236; page.2,¶0019).
Jayachandran does not discloses collecting usage transactions generated in response to a current status of usage of the content when content corresponding to the verified purchase transaction is used in the user terminal after the broadcasted purchase transaction is verified; wherein the transaction processor collects temporary usage transactions generated in the user terminal during use of the content, and analyzes current status of usage of the content in consideration of the collected temporary usage transactions.
DINKELAKER discloses collecting usage transactions generated in response to a current status of usage of the content when content corresponding to the verified purchase transaction is used in the user terminal after the broadcasted purchase transaction is verified; wherein the transaction processor collects temporary usage transactions generated in the user terminal during use of the content, and analyzes current status of usage of the content in consideration of the collected temporary usage transactions (see fig.1; page.3, ¶0040-¶0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayachandran with the teaching as taught by DINKELAKER in order to determine a latest block of the blockchain related to a service and a total resource information present in the latest block.
Jayachandran and DINKELAKER do not explicitly discloses calculates micro-billing information based on the analyzed current status of usage, wherein the current status of usage comprises a usage time zone, wherein the usage time zone interprets as a specific time zone during the 24-hours, wherein the transaction processor calculates the micro-billing information by assigning a weight to a billing amount given according to the usage time zone.
TEKSLER discloses calculates micro-billing information based on the analyzed current status of usage, wherein the current status of usage comprises a usage time zone, wherein the usage time zone interprets as a specific time zone during the 24-hours, wherein the transaction processor calculates the micro-billing information by assigning a weight to a billing amount given according to the usage time zone (see fig.1 pag,4, ¶0033, ¶0035; in [0033] discloses the time slot time end may be monitored by the content source 102 or content manager 110. Such control may involve digital right management (DRM) techniques operating locally at the media device 108 and in [0035] discloses variable pricing, the media item may be offered at a price that is indicative of “on prime time” versus “off prime time” schedules. For example, in a given geographic market, if a media item available for sub-rental is popular, then “on prime time” sub-rental may be priced higher due to the higher demand in prime-time hours, such as between 7:00 P.M. and 10:00 P.M. in the local time zone market. Alternately, the same media item may be offered at a discounted price in “off prime time” hours so that the media item can be sub-rented more often during hours of lower demand).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayachandran and DINKELAKER with the teaching as taught by TEKSLER in order to provide media content to the user on variable pricing based on prime and off prime time schedule schedules.
As to claim 2, DINKELAKER further discloses wherein the user terminal generates and broadcasts the usage transaction when use of the content is normally terminated (see fig.2, el. s32; page.5, ¶0055, ¶0068), and generates and broadcasts the temporary usage transaction before the usage transaction is generated (see fig.2, page.4, ¶0050).
As to claim 3, DINKELAKER further discloses wherein the user terminal generates the temporary usage transactions at regular intervals, or generates the temporary usage transactions in response to an externally received request signal (page.4, ¶0049).
As to claim 4, DINKELAKER further discloses wherein, when a next temporary usage transaction or the usage transaction is not received during a critical time after the temporary usage transaction is received, the transaction processor analyzes the current status of usage using the last received temporary usage transaction (page.5, ¶0055).
As to claim 5, DINKELAKER further discloses wherein, when the usage transactions are received, the transaction processor analyzes the current status of usage using the usage transactions (page.3, ¶0040, ¶0052).
As to claim 7, DINKELAKER further discloses wherein the transaction processor calculates recommended content information corresponding to a user based on the analyzed current status of usage (page.5, ¶0056).
As to claim 8, DINKELAKER further discloses wherein the current status of usage comprises at least one of a total usage time, a usage time zone, a usage amount, the number of usage times, and a terminal used for the content (page.3, ¶0041).
As to claim 9, DINKELAKER further discloses wherein the broadcasting processor broadcasts the generated blocks to the user terminal and a usage history collection system, and the user terminal and the usage history collection system collect and verify the broadcasted blocks (page.3, ¶0041).
As to claim 10, Jayachandran discloses a content distribution management system using blockchain technology comprising: a memory; at least one processing unit, where the memory comprises program command executable by at least one processing unit (see fig.1 &4; page.2,¶0017,¶0024,¶0026) for receiving a purchase transaction generated in a service system when content is purchased and for verifying the received purchase transaction (see fig.1, el.124 & fig.2, el.234; page.2, ¶0019).
Jayachandran does not explicitly discloses generating usage transactions by reflecting a current status of usage of the content corresponding to the verified purchase transaction and generating temporary usage transactions during use of the content; and broadcasting at least one of the generated usage transactions and temporary usage transactions, wherein the service system collects and verifies at least one of the broadcasted usage transactions and temporary usage transactions, and generates and stores blocks corresponding to at least one of the verified usage transactions and temporary usage transactions.
DINKELAKER discloses generating usage transactions by reflecting a current status of usage of the content corresponding to the verified purchase transaction and generating temporary usage transactions during use of the content (see fig.1; page.4,¶0050 and fig.2; page.5,¶0052); and broadcasting at least one of the generated usage transactions and temporary usage transactions, wherein the service system collects and verifies at least one of the broadcasted usage transactions and temporary usage transactions, and generates and stores blocks corresponding to at least one of the verified usage transactions and temporary usage transactions (see fig.2; page.5, ¶0054-¶0056); wherein, when a next temporary usage transaction or the usage transaction is not received during a critical time after the broadcasted temporary usage transaction is received, the service system analyzes a current status of usage of content using the last received temporary usage transaction, when the usage transaction is received, the service system analyzes a current status of usage of content using the usage transaction(page.4, ¶0040,¶0052,¶0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayachandran with the teaching as taught by DINKELAKER in order to determine a latest block of the blockchain related to a service and a total resource information present in the latest block.
Jayachandran and DINKELAKER do not explicitly discloses when the service system calculates micro-billing information based on the analyzed current status of usage, wherein the current status of usage comprises a usage time zone, and wherein the usage time zone interprets as a specific time zone during the 24-hours, wherein the transaction processor calculates the micro-billing information by assigning a weight to a billing amount given according to the usage time zone.
TEKSLER discloses when the service system calculates micro-billing information based on the analyzed current status of usage, wherein the current status of usage comprises a usage time zone, and wherein the usage time zone interprets as a specific time zone during the 24-hours, wherein the transaction processor calculates the micro-billing information by assigning a weight to a billing amount given according to the usage time zone (see fig.1 pag,4, ¶0033, ¶0035; in [0033] discloses the time slot time end may be monitored by the content source 102 or content manager 110. Such control may involve digital right management (DRM) techniques operating locally at the media device 108 and in [0035] discloses variable pricing, the media item may be offered at a price that is indicative of “on prime time” versus “off prime time” schedules. For example, in a given geographic market, if a media item available for sub-rental is popular, then “on prime time” sub-rental may be priced higher due to the higher demand in prime-time hours, such as between 7:00 P.M. and 10:00 P.M. in the local time zone market. Alternately, the same media item may be offered at a discounted price in “off prime time” hours so that the media item can be sub-rented more often during hours of lower demand).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayachandran and DINKELAKER with the teaching as taught by TEKSLER in order to provide media content to the user on variable pricing based on prime and off prime time schedule schedules.
As to claim 11, is analyzed the same rejection with respect to system claim 2.
As to claim 12, is analyzed the same rejection with respect to system claim 3.
As to claim 16, is analyzed the same rejection with respect to system claim 7.
As to claim 17, is analyzed the same rejection with respect to system claim 1.
As to claim 18, DINKELAKER further discloses wherein the analyzing of a current status of usage of the content comprises determining whether a next temporary usage transaction or the usage transaction is received during a critical time after the temporary usage transaction is received; and analyzing the current status of usage using a last received temporary usage transaction when the usage transaction is not received as a result of the determination (see fig.2; page.5, ¶0054-¶0056).
As to claim 19, is analyzed the same rejection with respect to system claim 5.
As to claim 21, is analyzed the same rejection with respect to system claim 7.
As to claim 22, TEKSLER further discloses wherein the transaction processor discounts the billing amount by applying a negative weight when the usage time zone is a time zone excluding a prime-time period; and wherein the transaction processor adds the extra amount to the billing amount by applying a positive weight when the usage time zone is the prime-time period (pag,4, ¶0035; discloses variable pricing, the media item may be offered at a price that is indicative of “on prime time” versus “off prime time” schedules. For example, in a given geographic market, if a media item available for sub-rental is popular, then “on prime time” sub-rental may be priced higher due to the higher demand in prime-time hours, such as between 7:00 P.M. and 10:00 P.M. in the local time zone market. Alternately, the same media item may be offered at a discounted price in “off prime time” hours so that the media item can be sub-rented more often during hours of lower demand).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0321769 A1 to McCoy et al.
US 2020/0160466 A1 to Hori.
US 2017/0221029 A1 to Lund et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424